DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/27/2021 was filed.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Response to Amendment
The amendment filed on 10/27/2021 has been entered, claims 9 and 14 are cancelled and claims 21-22 are new, thus claims 1-8, 10-13 and 15-22 are currently pending in this application. 
The amendment to the title overcomes the previous title objection, therefore the objection is hereby withdrawn.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-3 and 10-13 are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. US PGPub. 2009/0207111 of record. 	Regarding claim 1, Wang teaches a display panel (10, fig. 1-2) [0017], comprising:  	a substrate (110, fig. 2) [0026];  	a plurality of pixel units (11, fig. 1-2) [0017] disposed on the substrate (113); .
 	But Wang fails to teach the display panel (10) further comprises an encapsulation layer, the encapsulation layer is disposed at sides of the plurality of pixel units (11a) away from the substrate (110), and the light diffusion layer (17) is disposed on a surface of the encapsulation layer adjacent to the substrate (110), wherein the light diffusion layer (17) is fixedly combined with a lower surface of the encapsulation layer.
 	However, Wang teaches another embodiment of a display panel (70, fig. 7; similar to the display 10 of fig. 1-2) [0033] comprising an encapsulation layer (lens unit 78 encapsulating the display device, fig. 7) [0033], the encapsulation layer (78) is disposed at (top) sides of the plurality of pixel units (11a) away from the substrate (110), and the light diffusion layer (77 fig. 7; similar to 17 of fig. 1-2) [0033] is disposed on a (bottom) surface of the encapsulation layer (78) adjacent to the substrate (110), wherein the light diffusion layer (77) is fixedly combined with a lower surface of the 
 	Regarding claim 3, Wang teaches the display panel according to claim 1, wherein, the plurality of sub-pixel units (11a-11c) further comprise at least one second type of sub-pixel unit (11c, fig. 2), the at least one second type of sub-pixel unit (11c) comprises a second light processing layer (1144+17), the second light processing layer (1144+17) is disposed on a (top) side where a light emitting surface of the light emitting layer (1120) of the at least one second type of sub-pixel unit (11c) is located, and the second light processing layer (1144+17) has no light conversion function (no 114a or 114b phosphors present, fig. 2) (Wang et al., fig. 2). 
	Regarding claim 10, Wang teaches the display panel according to claim 3, wherein, a (top) surface of the first light processing layer (114a+1140+17) away from the substrate (110) is flush with a (top) surface of the second light processing layer (114b+1142+17) away from the substrate (110) (Wang et al., fig. 2)  	Regarding claim 11, Wang teaches the display panel according to claim 3, wherein, a width of the first light processing layer (114a+1140+17 of 11a) is greater than a width of the light emitting layer (1120) of the at least one first type of sub-pixel unit (11a), and a width of the second light processing layer (1144+17 of 11c) is greater than a width of the light emitting layer (1120) of the at least one second type of sub-pixel unit (11c) (Wang et al., fig, 2). .
Claims 4-5 are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. US PGPub. 2009/0207111 as applied to claim 3 above, and further in view of Pschenitzka US PGPub. 2020/0051959, both of record. 	Regarding claim 4, Wang teaches the display panel according to claim 3, wherein, the at least one first type of sub-pixel unit (11a-11b) comprises a first sub-pixel unit (11a, fig. 2) and a second sub-pixel unit (11b, fig. 2), the light conversion layer of the first sub-pixel unit (11a) is a first light conversion layer (114a+1140), the first conversion layer (114a+1140) comprises a phosphors [0019] with a first light conversion color (red, [0019]), the light conversion layer of the second sub-pixel unit (11b) is a second light conversion layer (114b+1142), the second conversion layer (114b+1142) comprises a phosphors [0021] with a second light conversion color (green, [0021]); a color of light emitted by the light emitting layer (1120) is different (blue, [0019]) from the .
However, Pschenitzka teaches a display panel (fig. 1) with sub-pixel units (103, fig. 1) [0017] comprising light conversion layer (112, fig. 1) [0018] comprising phosphors mad of quantum dot material [0022] (Pschenitzka et al., fig. 1, [0022]). 	At the time before the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to make a simple substitution of the phosphors of Wang for the quantum dot phosphors of Pschenitzka because quantum dots are well known in the art and such material/structure are art recognized and suitable for the intended purpose of absorbing incident light and converting the radiation to a different wavelength (Pschenitzka [0022]) (MPEP 2144.07). 	Regarding claim 5, Wang in view of Pschenitzka teaches the display panel according to claim 4, wherein, the first light conversion color is red [0019], the second light conversion color is green [0021], the first quantum dot material in the first sub-pixel unit (11a) is less than (Pschenitzka [0022]) the second quantum dot material in the second sub-pixel unit (11b). 	Pschenitzka teaches that “The wavelengths of radiation absorbed and emitted by the QDs depend on their size. Thus, by incorporating QDs of appropriates sizes and materials in appropriate concentrations and ratios into a light-emission layer, that layer .     

 	Claims 6-8 are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. US PGPub. 2009/0207111 of record and Pschenitzka US PGPub. 2020/0051959 of record as applied to claim 4 above, and further in view of Chen et al. US PGPub. 2014/0192294 of record.
 	Regarding claim 6, Wang in view of Pschenitzka teaches the display panel according to claim 4, wherein, the first light conversion color is red [0019], the second light conversion color is green [0021], the light diffusion material (173) in the first sub-pixel unit (11a) is a first light diffusion material (173), the light diffusion material (173 particles) in the second sub-pixel unit (11b) is a second light diffusion material (173 particles) but fails to teach wherein the first light diffusion material is more than the second light diffusion material. 	However, Chen teaches a color conversion film (fig. 1) of a display device (as obvious by Chen, since teaches a color conversion film (fig. 1) of a display device wherein the volume concentration of the scattering particles are different (Chen et al., fig. 1, [0048])). 	Therefore, at the time before the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to use the amount of first and second diffusion materials in the range as claimed, because it has been held that where the general conditions of the claims are discloses in the prior art, it is not inventive to  	Claims 15-17 are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. US PGPub. 2009/0207111 of record as applied to claims 1 and 3 above, and further in view of Cok et al. US PGPub. 2010/0219429 of record.	Regarding claim 15, Wang does not teach the display panel according to claim 1, wherein, the display panel (10) further comprises a black matrix, the black matrix is disposed between adjacent sub-pixel units (11a-11c). 	However, Cok teaches a display panel (fig. 3) comprising a black matrix (41, fig. 3) [0044], the black matrix (41) is disposed between adjacent sub-pixel units (50R, 50G, 50B, fig. 2) (Cok et al., fig. 3). 	At the time before the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to make the simple substitution of the baffle walls 116 of Wang used for separating the sub-pixel units with the black matrix taught by Cok because black matrix is very well-known in the art and such material is art recognized and suitable for the intended purpose of for separating pixels and sub-pixel units and preventing color mixing between sub-pixel units (see MPEP 2144.07).
 	Regarding claim 16, Wang in view of Cok teaches the display panel according to claim 15, wherein, the black matrix (41 substituted in the place of 116 of Wang) is disposed between the light emitting layers (1120) of adjacent sub-pixel units (11a-11c) (Wang et  	Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Pschenitzka US PGPub. 2020/0051959 of record in view of Wang et al. US PGPub. 2009/0207111 of record. 	Regarding claim 18, Pschenitzka teaches a display panel (fig. 1 and 4), comprising:  	a substrate (400, fig. 4/102, fig. 1) [0035] [0017]; and  	a plurality of pixel units (401, fig. 4 and 100, fig. 1) [0035],[0017] disposed on the  	Claims 19-20 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. US PGPub. 2009/0207111 of record in view of Cok et al. US PGPub. 2010/0219429 of record. 	Regarding claim 19, Wang teaches a display panel (10, fig. 1-2) [0017], comprising:  	a substrate (110, fig. 2) [0026];  	a plurality of pixel units (11, fig. 1-2) [0017] disposed on the substrate (110), wherein, each of the plurality of pixel units (11) comprises a plurality of sub-pixel units (11a-11c, fig. 2) [0018], each of the plurality of sub-pixel unit (11a-11c) comprises a light emitting layer (1120, fig. 2) [0019]; the plurality of sub-pixel units (11a-11c) comprise at least one first type of sub-pixel unit (11a, fig. 2), the first type of sub-pixel unit (11a) further comprises a first light processing layer (114a+1140+17, fig. 2), the first light processing layer (114a+1140+17) comprises a light conversion layer (114a+1140, fig. 2) [0019] and a light diffusion layer (17, fig. 2) [0027] arranged as a laminated structure (one on top of the other, fig. 2), and the first light processing layer (114a+1140+17) is positioned at a (top) side where a light emitting surface of the light emitting layer (1120) of the at least one first type of sub-pixel unit (11a) is located (Wang et al., fig. 1-2)
 	 However, Wang teaches another embodiment of a display panel (70, fig. 7; similar to the display 10 of fig. 1-2) [0033] comprising an encapsulation layer (lens unit 78 encapsulating the display device, fig. 7) [0033], the encapsulation layer (78) is disposed at (top) sides of the plurality of pixel units (11a) away from the substrate (110), and the light diffusion layer (77 fig. 7; similar to 17 of fig. 1-2) [0033] is disposed on a (bottom) surface of the encapsulation layer (78) adjacent to the substrate (110), wherein the light diffusion layer (77) is fixedly combined with a lower surface of the encapsulation layer (78) (Wang et al., fig. 7). Fig. 7 is the same as fig. 2 with an addition of a lens unit 78 – therefore, the other layers of fig. 7 are the same as the layers of fig. 2. 	At the time before the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to modify the display device of fig. 1-2 by adding the encapsulation layer/lens unit on the light diffusion layer as taught in fig. 7 in order to further focus and increase the brightness of the emitted light (Wang et al., [0033])..

Response to Arguments
Applicant’s arguments with respect to claims 1-8, 10-13 and 15-22 have been considered but are moot because the new ground of rejection does not rely on the same combination of references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Allowable Subject Matter
Claim 21 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  the prior arts of record taken alone or in combination neither anticipates nor renders obvious  	a display panel wherein “the light conversion layer and the light diffusion layer are sequentially disposed along a light emitting direction of the light emitting layer, the light conversion layer is disposed on the light emitting layer for implementation of a light conversion for the light emitting layer, the light diffusion layer is disposed on the light conversion layer for an uniformity of a light conversion, and the encapsulation layer is disposed on the light diffusion layer” as recited in claim 21, in combination with the limitation recited in claim 18 wherein “the first light processing layer is positioned at a side where a light emitting surface of the light emitting layer of the at least one first type of sub-pixel unit is located; the at least one second type of sub-pixel unit comprises only the light emitting layer, while does not comprise any light processing layer.” 
	
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NDUKA E OJEH whose telephone number is (571)270-0291. The examiner can normally be reached M-F; 9am - 5pm..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thao X Le can be reached on (571) 272-1708. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NDUKA E OJEH/Primary Examiner, Art Unit 2892